Case 0:20-cv-62381-XXXX Document 1 Entered on FLSD Docket 11/22/2020 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:

  SONIA BADILLO,

                 Plaintiff,
  v.

  THE SAM PERKS COMPANY, LLC D/B/A
  PERKS HOSPITALITY MANAGEMENT,
  SAMUAL J. PERKS,
  DREW FONTENOT,

              Defendants.
  __________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

         Plaintiff, SONIA BADILLO, brings this action against Defendants, THE SAM PERKS

  COMPANY, LLC D/B/A PERKS HOSPITALITY MANAGEMENT, SAMUAL J. PERKS, and

  DREW FONTENOT, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq.,

  and alleges as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff SONIA BADILLO was a resident of the State of

  Florida and an “employee” of Defendants as defined by the FLSA.

  3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

  recurring basis within the meaning of the FLSA including but not limited to interstate

  communication with customers in Brazil, New York, and New Jersey.

  4.     At all times material hereto, Defendant, THE SAM PERKS COMPANY, LLC D/B/A

  PERKS HOSPITALITY MANAGEMENT, was a Florida corporation with its principal place of

  business in South Florida, engaged in commerce in the field of hotel management, at all times
Case 0:20-cv-62381-XXXX Document 1 Entered on FLSD Docket 11/22/2020 Page 2 of 4




  material hereto was the “employer” of Plaintiff as that term is defined under statutes referenced

  herein, engaged along with its employees in interstate commerce, and has annual gross sales and/or

  business volume of $500,000 or more.

  5.     Defendant, SAMUAL J. PERKS, is a resident of Broward County, Florida and was, and

  now is, a manager of Defendant, THE SAM PERKS COMPANY, LLC D/B/A PERKS

  HOSPITALITY MANAGEMENT, controlled Plaintiff’s duties, hours worked, and compensation,

  and managed the day-to-day operations of THE SAM PERKS COMPANY, LLC D/B/A PERKS

  HOSPITALITY MANAGEMENT. Accordingly, SAMUAL J. PERKS was and is an “employer”

  of the Plaintiff within the meaning of 29 U.S.C. §203(d).

  6.     Defendant, DREW FONTENOT, is a resident of Broward County, Florida and was, and

  now is, a manager of Defendant, THE SAM PERKS COMPANY, LLC D/B/A PERKS

  HOSPITALITY MANAGEMENT, controlled Plaintiff’s duties, hours worked, and compensation,

  and managed the day-to-day operations of THE SAM PERKS COMPANY, LLC D/B/A PERKS

  HOSPITALITY MANAGEMENT. Accordingly, DREW FONTENOT was and is an “employer”

  of the Plaintiff within the meaning of 29 U.S.C. §203(d).

  7.     Two or more of Defendants’ employees handled tools, supplies, and equipment

  manufactured outside Florida in furtherance of their business, including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.

  8.     Plaintiff SONIA BADILLO worked for Defendants as a housekeeper and general laborer.

  9.     Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

  regular hourly rate for hours worked over 40 each week.

  10.    Defendants failed to pay Plaintiff’s full and proper minimum wages.
Case 0:20-cv-62381-XXXX Document 1 Entered on FLSD Docket 11/22/2020 Page 3 of 4




  11.     Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.

  12.     Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

  13.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.

  14.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

  services provided.

                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

  15.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-14 above as if

  set forth herein in full.

  16.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

  liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  17.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

  costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.
Case 0:20-cv-62381-XXXX Document 1 Entered on FLSD Docket 11/22/2020 Page 4 of 4




                                     Respectfully submitted,

                                     Koz Law, P.A.
                                     320 S.E. 9th Street
                                     Fort Lauderdale, Florida 33316
                                     Phone: (786) 924-9929
                                     Fax: (786) 358-6071
                                     Email: ekoz@kozlawfirm.com




                                     Elliot Kozolchyk, Esq.
                                     Bar No.: 74791
